       Case 2:19-cv-00370 Document 30 Filed on 02/14/20 in TXSD Page 1 of 4




                               UNITED STATES DISTRICT COURT

                                SOUTHERN DISTRICT OF TEXAS

                                   CORPUS CHRISTI DIVISION

BOLLINGER AMELIA REPAIR, LLC          * CIVIL ACTION NO. 2:19-cv-00370
                                      *
                                      *
versus                                *
                                      * JUDGE DAVID S. MORALES
BOUCHARD TRANSPORTATION CO., INC., *
in personam, BARGE B NO. 240, in rem, *
B NO. 240 CORP., in personam          *
                                      * MAG. JUDGE JULIE K. HAMPTON
  ** * * * * * * * * * * * * *

                       MOTION FOR EXPEDITED HEARING ON
                    MOTION FOR INTERLOCUTORY SALE OF VESSEL

            NOW INTO COURT, through undersigned counsel, comes Plaintiff, Bollinger Amelia

Repair, LLC (“Bollinger”), and asks the Court to expedite the hearing on its Motion for

Interlocutory Sale of Vessel, and respectfully shows the Court as follows:

            1.     On February 13, 2020, Bollinger filed a Motion for Interlocutory Sale of Vessel

urging this Court that an interlocutory sale is appropriate because the expense of keeping the

property is excessive or disproportionate and because there has been an unreasonable delay in

securing release of the property. See Doc. 27, Mot. Interlocutory Sale Vessel.

            2.     As stated in the Motion, the United States Coast Guard has ordered the M/V

BARBARA E. BOUCHARD and Barge B. NO. 240 to leave anchorage and come into port. See

id. at 4.

            3.     On January 29, 2020, the Coast Guard in Staten Island, New York issued a letter

to Bouchard and the master of the RHEA I. BOUCHARD noting: “While our marine inspectors
      Case 2:19-cv-00370 Document 30 Filed on 02/14/20 in TXSD Page 2 of 4



were on board these [Bouchard] vessels, crews relayed critical operational conditions such as

low fuel and lube oil levels, potential stability concerns, and unauthorized vessel to vessel fuel

transfers.”1 It is unknown if Bouchard undertook the corrective measures ordered in that letter.

       4.        On February 6, 2020, the Coast Guard in New Orleans, Louisiana, issued a letter

to Bouchard and the master of the M/V DONNA J. BOUCHARD, which identified various

issues with the vessel and concluding that the vessel posed a serious risk to the safety and security

of the port of New Orleans and requiring certain corrective measures.2 Again, it is unknown if

Bouchard undertook the corrective measures ordered in that letter.

       5.        On February 10, 2020, the Coast Guard of Port Arthur, Texas, issued a letter to

Bouchard and the master of the M/V DANIELLE M. BOUCHARD, stating that some crew

members have departed without replacements and that the Captain has threatened to abandon

post while at anchorage. Further, the letter stated that the vessels are critically unsafe and that

the crew on board is unable to respond to an emergency.3 Again, it is unknown if Bouchard

undertook the corrective measures ordered in that letter.

       6.        On February 10, 2020, the Coast Guard of Port Arthur, Texas, issued a letter to

Bouchard and the master of the M/V KIM M. BOUCHARD, stating that the vessel’s crew has

also threatened to abandon post while at anchorage.4 Again, it is unknown if Bouchard

undertook the corrective measures ordered in that letter.

       7.        Currently, there are multiple other proceedings against Bouchard including in the

United States District Courts for the Eastern District of Louisiana, the Middle District of Florida,

the Southern District of Mississippi, the Southern District of New York, and the Southern


 1
   Letter from United States Coast Guard (Staten Island), dated January 29, 2020, attached as Exhibit B.
 2
   Letter from United States Coast Guard (New Orleans), dated February 6, 2020, attached as Exhibit A.
 3
   Letter from United States Coast Guard (Port Arthur), dated February 10, 2020, attached as Exhibit C.
 4
   Letter from United States Coast Guard (Port Arthur), dated February 10, 2020, attached as Exhibit D.
        Case 2:19-cv-00370 Document 30 Filed on 02/14/20 in TXSD Page 3 of 4



District of Texas.

          8.       On February 11, 2020, a class action suit was filed in the Southern District of

New York against Bouchard for unpaid seaman wages.5

          9.       The costs associated with the Barge B No. 240 are significant and increasing by

the day.

          10.      Federal courts have the inherent power to manage their dockets to achieve

orderly and expeditious disposition of cases. See Chambers v. NASCO, Inc., 501 U.S. 32, 43-44

(1991).

          11.      Because of the importance of deciding this matter quickly, Bollinger proposes

that the hearing be held on the first possible convenient date for the Court.

          WHEREFORE, Bollinger respectfully requests the Court grant this Motion for Expedited

Hearing on Motion for Interlocutory Sale of Vessel, and for such other relief, both legal and

equitable, to which Bollinger may show itself justly entitled.

                                                     Respectfully submitted,


                                                     ADAMS AND REESE, LLP

                                                     /s/ Matthew C. Guy
                                                     MATTHEW C. GUY
                                                     Texas Bar No. 24050702
                                                     matthew.guy@arlaw.com
                                                     LyondellBasell Tower
                                                     1221 McKinney, Suite 4400
                                                     Houston, TX 77010
                                                     Telephone: (713) 652-5151
                                                     Facsimile: (713) 652-5152




 5
     See Bailey v. Bouchard Transp. Co., No. 1:20-cv-01207 (S.D.N.Y. filed Feb. 11, 2020).
     Case 2:19-cv-00370 Document 30 Filed on 02/14/20 in TXSD Page 4 of 4



 OF COUNSEL:
 MATTHEW A. COPELAND
 Texas Bar No. 24082856
 matt.copeland@arlaw.com
 LyondellBasell Tower
 1221 McKinney, Suite 4400
 Houston, TX 77010
 Telephone: (713) 652-5151
 Facsimile: (713) 652-5152
 Attorneys for Bollinger Amelia Repair, L.L.C.




                                 CERTIFICATE OF SERVICE

       I hereby certify that on February 14, 2020, I electronically filed the foregoing with the
Clerk of Court using the CM/ECF system. A true and correct copy of the foregoing instrument has
been served upon counsel for Bouchard Transportation Co. Inc., as listed below, via email:

James F. Buchanan
jbuchanan@welderleshin.com
Welder Leshin
One Shoreline Plaza
800 North Shoreline Boulevard
Suite 300, North Tower
Corpus Christi, Texas 78401

                                              /s/ Matthew C. Guy
                                             MATTHEW C. GUY


                                CERTIFICATE OF SERVICE

       I hereby certify that a copy of the above and foregoing document has been forwarded to all

counsel of record by electronic filing and/or email on this 14th day of February, 2020.

                                             ___/s/ Matthew A. Copeland
